Citation Nr: 0909011	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  06-23 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to September 
1970 and from April 1971 to April 1974.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO).


FINDING OF FACT

The preponderance medical evidence of record does not show 
that the Veteran has a current diagnosis of post-traumatic 
stress disorder (PTSD) that conforms to the criteria of DSM-
IV.


CONCLUSION OF LAW

PTSD was not incurred in active military service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 4.125 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  Prior to initial adjudication, a letter dated 
in August 2004 satisfied the duty to notify provisions.  
Additional letters were also provided to the Veteran in March 
2006, November 2006, and November 2007, after which the claim 
was readjudicated.  See 38 C.F.R. § 3.159(b)(1); Overton v. 
Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's service 
treatment records, VA medical treatment records, and 
indicated private medical records have been obtained.  A VA 
examination has not been accorded the Veteran, because the 
preponderance of the medical evidence of record does not show 
that the Veteran has a current diagnosis of PTSD that 
conforms to the criteria of DSM-IV and the Veteran has not 
provided information which would allow VA to confirm an 
in-service stressor.  There is no indication in the record 
that additional evidence relevant to the issue decided herein 
is available and not part of the claims file.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, 
the purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f).  A diagnosis of 
a mental disorder, including PTSD, must conform to the 
criteria of DSM-IV.  38 C.F.R. § 4.125.

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f)(1).

Furthermore, if the Veteran did not engage in combat with the 
enemy or if the claimed stressors are not related to combat, 
then the Veteran's testimony alone is not sufficient to 
establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  See Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 
Vet. App. 163 (1996); Fossie v. West, 12 Vet. App. 1, 6 
(1998).

The Veteran's service treatment records are negative for any 
psychiatric complaints or diagnoses.  After separation from 
military service, a September 2002 private medical report 
gave a diagnosis of adjustment disorder with depressive 
affect due to chronic pain in the form of headaches.  A 
second September 2002 private medical report gave a diagnosis 
of depressive disorder, not otherwise specified.  A November 
2002 private medical report gave a diagnosis of major 
depressive disorder.

A June 2003 VA medical examination report gave a diagnosis of 
depression.  A June 2004 VA outpatient psychiatry note gave a 
diagnosis of dysthymia.  A December 2004 VA outpatient 
psychiatry note gave a diagnosis of dysthymia.  

A January 2006 VA social work note stated that the Veteran 
had a current diagnosis of dysthymia disorder.  A February 
2006 VA social work note stated that the Veteran had a 
current diagnosis of dysthymia.  A March 2006 VA psychiatric 
evaluation report gave diagnoses of history of dysthymia 
diagnosis, history of marijuana and cocaine abuse, and rule 
out intermittent explosive disorder.  An April 2006 VA 
psycho-social assessment report listed the Veteran's relevant 
problems as depression, history of anger management issues, 
and past history of substance abuse.  A May 2006 VA social 
work note stated that the Veteran had a current diagnosis of 
dysthymic disorder.  A June 2006 VA social work note stated 
that the Veteran had a current diagnosis of dysthymia.  A VA 
mental health report dated the same day gave diagnoses of 
history of dysthymia diagnosis, history of marijuana and 
cocaine abuse, and rule out intermittent explosive disorder.  
A November 2006 VA social work note stated that the Veteran 
had a current diagnosis of dysthymia.

A January 2007 VA psychiatry note stated that the Veteran had 
a history of dysthymia and possible intermittent explosive 
disorder.  A February 2007 VA mental health report gave 
diagnoses of history of dysthymia diagnosis, history of 
marijuana and cocaine abuse, and rule out intermittent 
explosive disorder.

An April 2007 private psychiatric evaluation report stated 
that the Veteran "want[ed] a psychiatric evaluation to take 
to VA."  The examiner stated that the Veteran was "not the 
clearest in giving a history."  The Veteran reported that he 
had initially enlisted in the Army when he was 16 years old 
and had been subsequently discharged when it was discovered 
that he was underage.  He stated that he then re-enlisted 
when he turned 17 and was required to repeat basic training.

He said the first year of training was 
extremely difficult and that he still has 
flashbacks about being there.  It was a 
very difficult time in his life, and he 
believes he has a type of [PTSD] just 
from being in that training and from that 
difficult period-of-time in his life.  
The military does not want to recognize 
this or give him any treatment for that, 
as they really only treat people for 
combat related [PTSD].  He said a lot of 
traumatic things happened to him then 
related to some of the other soldiers 
treating him badly and some of the 
authority figures being very critical 
towards him.  He has not really gotten 
over that.  He feels that this has 
affected him even to this day.  He still 
has nightmares regarding this.

The diagnoses were mood disorder, due to heard injury in 
2001; PTSD, chronic, secondary to noncombat related events in 
the military; alcohol dependence in partial remission; and 
cocaine dependence, in remission for several years.

A May 2007 VA mental health note gave diagnoses of probably 
post-concussion syndrome and depression.  A second May 2007 
VA mental health note gave diagnoses of dysthymia; marijuana 
and cocaine abuse, reportedly in remission; and 
"intermittent explicit disorder."

In a May 2008 private disability evaluation report, the 
Veteran reported that he had diagnoses of PTSD, anxiety, and 
major depression.  The Veteran "reported receiving an 
Honorable Discharge after serving three years in the Armed 
Services."  After mental status examination, the examiner 
stated that "[o]verall, [the Veteran] put forth a 
questionable effort during this evaluation.  He presented as 
a poor historian.  The results of this psychological 
assessment may be considered a marginally valid 
representation of his present psychological and cognitive 
functioning."  The diagnoses were "Intermittent Explosive 
Disorder per VA records," "Dysthymic Disorder per VA 
records," and PTSD "per [the Veteran's] reports."  The 
examiner stated that the Veteran

described symptoms that would be 
consistent with a formal DSM-IV 
psychiatric diagnosis of [PTSD], 
non-combat related. . . .  What clouds 
the picture is his inconsistent reporting 
of his life history and symptoms and his 
failure to follow through consistently 
with the recommendations of the VA of [a 
private medical center].  He does not 
appear to have ever successfully 
completed treatment or therapy.  What 
further complicates this diagnostic 
picture is [the Veteran's] history of 
substance abuse with no documentation to 
confirm his sobriety and abstinence.

A November 2008 Social Security Administration disability 
report stated that the Veteran's impairments were migraine 
headaches, dysthymia/depression, history of intermittent 
explosive symptoms, and history of seizures.

The preponderance medical evidence of record does not show 
that the Veteran has a current diagnosis of PTSD that 
conforms to the criteria of DSM-IV.  38 C.F.R. § 4.125.  The 
Veteran's service treatment records are negative for any 
diagnosis of a psychiatric disorder.  The medical evidence of 
record includes 20 separate psychiatric diagnoses since the 
Veteran's separation from military service.  The majority of 
these diagnoses were of specific psychiatric disorders other 
than PTSD.  PTSD was only diagnosed in 2 of the 20 medical 
reports, the April 2007 private psychiatric evaluation report 
and the May 2008 private disability evaluation report.

The April 2007 private psychiatric evaluation report stated 
that the Veteran did not give a clear history.  While the 
examiner gave a diagnosis of PTSD, the report described the 
Veteran's stressors in very vague terms, summarizing them as 
"some of the other soldiers treating him badly and some of 
the authority figures being very critical towards him."  
There is no indication in the April 2007 report that the 
Veteran "experienced, witnessed, or was confronted with an 
event or events that involved actual or threatened death or 
serious injury, or to a threat to the physical integrity of 
self or others."  See QUICK REFERENCE TO THE DIAGNOSTIC 
CRITERIA FROM THE DSM-IV, 209 (1994).  

The May 2008 report stated that the diagnosis of PTSD was 
based on the Veteran's reported history and did not include 
any discussion whatsoever of an in-service stressor.  The 
only time the May 2008 report even mentioned the Veteran's 
military service was to state the number of years he was in 
service and that he had received an honorable discharge.  
Indeed, the diagnosis of PTSD was "per [the Veteran's] 
reports," and not a based on a clinical finding of the 
examiner.  Moreover, the examiner found that the veteran was 
a poor historian, and the psychological assessment could only 
be considered a marginally valid representation of the 
Veteran's psychological and cognitive functioning.  In 
contrast, the other 18 VA and private medical records provide 
consistent diagnoses of psychiatric disorders other than 
PTSD, and many of these diagnoses conform specifically to the 
criteria of DSM-IV.  Accordingly, the preponderance of the 
medical evidence of record does not show that the Veteran has 
a current diagnosis of PTSD for VA purposes.  38 C.F.R. § 
4.125.

In addition, even if the April 2007 private psychiatric 
evaluation report and the May 2008 private disability 
evaluation noted diagnoses of PTSD, the evidence of record 
does not substantiate the Veteran's claimed stressors.  The 
Veteran states simply that he had difficulties in his second 
round of basic training.  The Veteran reports the traumatic 
incidents as being criticized by superiors and being hit with 
padded pugil sticks while wearing protective gear.  These 
events do not in and of themselves imply any threat of death, 
serious injury, or threat to physical integrity without some 
kind of corroborating evidence that these experiences went 
well above and beyond those that are endured by the average 
military trainee.  In this regard, the Veteran's service 
personnel records do not show any indication that the Veteran 
was treated in an excessive manner or otherwise involved in 
any incidents that would fit the level of the traumatic 
stressors he alleges.  The Veteran's test scores and academic 
reports from his period of military service show that he 
performed very well and give no indications of discipline 
problems or other excessively harsh punishment during basic 
training.

While the Veteran did receive 4 separate Article 15 citations 
during military service, 3 were for extremely mild 
infractions.  Only one of them occurred during a time period 
consistent with basic training.  Specifically, in October 
1971, the Veteran was charged with leaving his wall locker 
unlocked.  The Veteran was given 14 days of extra duty and 
restriction to the company area.  The other 3 Article 15s 
occurred while the Veteran was serving in Germany, well after 
the period of time when he claimed his traumatic treatment 
occurred.  In addition, 2 of these Article 15s were for 
failing to get a haircut.  In summary, the Veteran's claimed 
stressors are not only uncorroborated by the evidence 
currently of record, they are also inherently unverifiable by 
other means, as the incidents the Veteran describes would not 
be noted in unit histories or log reports.

The Veteran's statements alone are not sufficient to prove 
that he has a current diagnosis of PTSD that conforms to DSM- 
IV criteria.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  As he is not a physician, 
the Veteran is not competent to make a determination that he 
has a current diagnosis of PTSD that conforms to DSM-IV 
criteria.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
United States Court of Appeals for Veterans Claims' 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).  In this case, the medical evidence of record does not 
show that the Veteran has a current diagnosis of PTSD for VA 
purposes.  38 C.F.R. § 4.125.  As such, service connection 
for PTSD is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
medical evidence of record does not show that the Veteran has 
a current diagnosis of PTSD that conforms to DSM-IV criteria 
and the Veteran's noncombat stressors have not been 
corroborated, the doctrine is not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


